Campbell, C. J.
After the appointment of a general administrator commissioners were appointed to hear claims against the estate, and had given notices and entered on their duties. Afterwards an appeal was taken from the appointment of administrator and pending the- appeal a special administrator was appointed. The commissioners continued to act, and a motion is made for a prohibition, the facts being admitted.
Per Curiam. The appeal from the appointment of the administrator did not carry up with it any of the collateral proceedings and only stayed further proceedings in pursuance of the order appealed from. Comp. L., § 5225. The commissioners when once appointed become a special tribunal which for most purposes is independant of the probate court, and from which an appeal lies to the circuit court. There can be no reason why proceedings before them should be affected by such an *758appeal, so long as no appeal has been taken from the order appointing them, which must stand by itself. If there were no one to represent the estate before them, there might be a temporary suspension of action by them in the actual hearing and disposal of claims, because the estate is interested in such disposal; but a special administrator has for that purpose the same duty as a general administrator and is bound to attend to the interests of the estate. We think the commissioners should proceed without reference to the appeal, and that the special administrator should represent the estate before them.
The prohibition must be denied.